DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant’s arguments/remarks received on 07/23/2021.
2.	Claims 1, 7 – 8 and 14 - 15 have been amended.	
3.	Claims 1 - 20 are currently pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 07/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 08/31/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Objection to the Claim
1.	The Examiner acknowledges the amendment made to the independent claims to overcome the claim objection presented in the last office action as a result these objections are now withdrawn. 
Objection to the specification
1.	The Examiner acknowledges the amendments made to the specification to correct minor informalities with respect to the typographical errors presented in the last office action, as a result the objection to the specification is withdrawn.

Response to Arguments
1.	Applicant’s amendment to claims 1, 8 and 15 filed on 07/23/2021 necessitated a new ground(s) of rejection presented in this Office action. The newly amended limitation to the independent claims changed the scope of the claims. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 5, 8 – 12 and 15 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Islam et al. (US 2018/0368126 A1)  and Eskicioglu et al.  (US 2010/0111035 A1).
  	Regarding claim 1,  Kumar discloses: A device (figure 2, label 100 and figure 6) comprising:
an interface to communicate with wireless stations in a network; (¶ 0061, figure 6 and figure 2, UE is able to communicate with multiple eNBs (multiple wireless stations));
(¶ 0004 and figure 6, label 812 as described in ¶ 0060)  configured to: perform a partial Random Access Chanel (RACH) procedure for each wireless station of a plurality of wireless stations, wherein the partial RACH procedure for each wireless station of the plurality of wireless stations (¶ 0044, this is a partial RACH procedure since the UE communicates with three or more base stations and receives only the random access response message, the entire 4 step process of the RACH procedure indicated in fig 6 of the applicant drawings are not needed since the TA is only required to perform trilateration as seen in ¶ 0048) includes: 
starting a RACH procedure; (¶ 0044, RACH procedure)
 receiving a Random Access Response (RAR) message from the wireless station; (¶ 0044, random access response message is received from the base stations) extracting a parameter value from the RAR message; [¶ 0044, Timing advance command is received in the random access response frame and mobile device may determine corresponding timing advance parameters, see also ¶ 0075]
Kumar does not explicitly discloses: receiving a Radio Resource Control (RRC) connection setup message from the wireless station; verifying the RRC connection setup message; discarding the extracted parameter value when the verifying indicates that the RRC connection setup message is invalid; and storing the extracted parameter value when the verifying indicates that the RRC connection setup message is valid. However Kumar in ¶ 0075 and ¶ 0076 states that RCC connection is established, hence it is implied that RRC verification setup must occur in order to complete the RACH process see also ¶ 0044. To better clarify that the above limitation taught by Kumar , Islam discloses the 4 
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Islam. The motivation for making the above modification would have been to initiate other control or data communication with the base station and UE as prevalently well known in the art after the RACH process ends.
	Kumar in view of Islam does not disclose: discarding the extracted parameter value when the verifying indicates that the RRC connection setup message is invalid; and storing the extracted parameter value when the verifying indicates that the RRC connection setup message is valid, however in the same field of endeavor Eskicioglu discloses: discarding the extracted parameter value when the verifying indicates that the RRC connection setup message is invalid; and storing the extracted parameter value when the verifying indicates that the RRC connection setup message is valid, [ Last sentence of ¶ 0033, at the UE the relative parameters are extracted out of the RRC connection setup message and stored in the data structure 230, this is done when the verification (interpreted as the RRC message is valid) of the Boolean value in the setup message is set to TRUE. Although not explicitly disclosed in ¶ 0033,  if the Boolean value was to set as being FALSE (interpreted as being invalid RRC set up message) the parameters would not be saved (interpreted as being discarded/ignore) to the data structure of 230. This step would have been obvious to a person  having ordinary skilled in the art (PHOSITA) since it falls under the idea of “Obvious to try”, that is choosing from a finite number of Note that the steps of extraction or storing of the  parameter suggested in the reference Eskicioglu can also be equally applied to the parameter as suggested in the primary reference of Kumar.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Islam and Eskicioglu. The motivation for making the above modification would have been for the UE to verify that the information indicates it is associated with a particular femtocell [¶ 0034 of Eskicioglu].
	NOTE: The examiner notes that the entire PRACH process in the references of Islam deals with a single base station and a UE however the primary reference deals with simultaneous PRACH communication with a single UE and multiple base station and applying the remaining steps to each base station would have been obvious. To better reinforces the idea that a single UE can perform the remaining PRACH steps that was not present in the primary reference simultaneously with multiple base station please see figure 12 of Ji et al.(US 2016/0192278 A1). Applying such concept would have been obvious to a person having ordinary skill in the art (PHOSITA).

 	Claims 8 and 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such element as a non-transitory computer readable medium is seen in ¶ 0060 of the primary reference.

Regarding claim 2, Kumar further discloses: The device of claim 1, wherein the extracted parameter value includes: a value of a Timing Advance parameter in the RAR message.  (¶ 0024 and ¶ 0044).
Claims 9 and 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Regarding claim 3, Kumar further discloses: The device of claim 1, wherein the processor is further configured to: determine a location of the device based on the extracted parameter values from performing, for each of the plurality of wireless stations, the partial RACH procedure. . [¶ 0024, in obtaining the timing advance parameters from each base station via the random access response (¶ 0044), will enable trilateration to a unique location estimate, note  in ¶ 0044 RACH procedure is done for each base station (multiple wireless station) in order to obtain the timing advance for each base station via the RAR message.  The applicant uses the word multilateration which uses multiple base station , however as seen in ¶ 0044 three or more base station can be used at the same time see also figure 2. Trilateration is  multilateration since Kumar is using 3 or more  base stations (¶ 0025) ].

 	Claims 10 and 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

	Regarding claim 4, Kumar further discloses: 4. The device of claim 3, wherein when the processor determines the location, the processor is configured to: apply multilateration based on the extracted parameter values. [¶ 0024, in obtaining the timing advance parameters from each base station via the random access response (¶ 0044), will enable trilateration to a unique location estimate, note  in ¶ 0044 RACH procedure is done for each base station (multiple wireless station) in order to obtain the timing advance for each base station via the RAR message.  The applicant uses the word multilateration which uses multiple base station , however as seen in ¶ 0044 three or more base station can be used at the same time see also figure 2. In other words trilateration is  multilateration since Kumar is using 3 or more  base stations (¶ 0025) ]. 

 	Caims 11 and 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Regarding claim 5, Kumar further discloses: The device of claim 4, wherein when the processor applies multilateration, the processor is configured to: determine a distance from the device to each of the plurality of wireless stations. (¶ 0024 - ¶ 0025, figure 2, the distance from the UE to the base stating can be determined in view of the timing advance, see also ¶ 0036, the location of the UE relative to the base stations can be determined hence the distance can be compute. See ¶ 0041 for trilateration ).

Claims 12 and 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

2.	Claims  6,  13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Islam et al. (US 2018/03368126 A1), Eskicioglu et al.  (US 2010/0111035 A1) and Ishii(US 2018/0317263 A1).
	Regarding claim 6, Kumar in view of Islam and Eskicioglu discloses: The device of claim 1 (see rejected claim 1).
	Kumar in view of Islam and Eskicioglu does not disclose: wherein starting the RACH procedure includes: detecting a broadcast signal from the wireless station; and transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal.
	In the same field of endeavor Ishii discloses: wherein starting the RACH procedure includes: detecting a broadcast signal from the wireless station; and transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal. [see figure 2A, step 2A-1 and 2A-3, see ¶ 0059 for description of the broadcast being sent first followed by a preamble transmission in the PRACH process].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Islam, Eskicioglu and Ishii. The motivation for making the above modification would have been to initiate a PRACH process in wireless communication [¶ 0002 of Ishii].
Claims 13 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

3.	Claims  7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Islam et al. (US 2018/03368126 A1), Eskicioglu et al.  (US 2010/0111035 A1)   and Niu et al. (US 2021/0105821).
	Claim 7, Kumar in view of Islam and Eskicioglu discloses: The device of claim 1 (see rejected claim 1). 
 	Kumar in view of Islam and Eskicioglu does not disclose: wherein the partial RACH procedure further includes: 
selecting a random number in response to the RAR message; 
and sending the selected random number in a Radio Recourse Control (RRC) request to the wireless station before terminating the RACH procedure,
 wherein verifying the RRC connection setup message includes determining whether the RRC connection setup message includes the selected random number.
	Niu discloses: wherein the partial RACH procedure further includes: 
selecting a random number in response to the RAR message; [¶ 0122, MSG 3 is known as the RRC request message and possess a random number]
and sending the selected random number in a Radio Recourse Control (RRC) request to the wireless station before terminating the RACH procedure, [¶ 0122 the RCC or MSG3 is sent to the base station well known in the PRACH procedure which contain the random number]  	wherein  verifying the RRC connection setup message includes determining whether the RRC connection setup message includes the selected [¶ 0123, the base station will respond with an RRC set up message this set up message is verify by the using the random number].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Islam, Eskicioglu and Niu. The motivation for making the above modification would have been for the wireless device to access the network this is well known in the art when a particular UE is trying to join the network [see ¶ 0119 of Nui].

	Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463